Citation Nr: 1507902	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-30 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen service connection for hypertension and, if so, whether service connection is warranted. 

2.  Entitlement to service connection for an eye disorder, claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to September 1954.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In June 2007, the Board denied service connection for hypertension on the basis that hypertension was not present during active service or manifested to a compensable degree within one year of service separation, and was not otherwise shown to be related to service. 

2.  The June 2007 Board decision was final when issued. 

3.  Evidence received since the June 2007 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to a previously unestablished fact necessary to substantiate the claim.  

4.  The eye disorder was not caused or permanently worsened beyond the normal progression by a service-connected disability.  


CONCLUSIONS OF LAW

1. The June 2007 Board decision denying service connection for hypertension was final when issued.  38 U.S.C.A. § 7104(b) (West 2014); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has not been received sufficient to reopen service connection for hypertension.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  An eye disorder was not due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material to Reopen Hypertension

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Shade, 24 Vet. App. at 118.  

In June 2007, the Board denied service connection for hypertension on the bases that hypertension was not present during active service or manifested to a compensable degree within one year of service separation, and was not otherwise shown to be related to service.  

The Board explained that the evidence purporting to relate the onset of hypertension to active service or to the one-year period following service separation was less credible than other evidence showing no treatment for hypertension during service and for more than a year after service separation, the medical documentation of purported treatment for hypertension in 1955 had been fabricated in order to obtain VA compensation benefits and was not credible, and the medical opinions dated many years after service purporting to relate the onset of hypertension to service were of minimal probative value because they were based on an inaccurate factual history of hypertension during and since service.  

In June 2007, the Veteran was notified of the Board's decision and provided notice of his procedural and appellate rights.  The Veteran did not appeal the June 2007 Board decision to the Veterans Claims Court within 120 days of that notice, and it is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

After review of the record, the Board finds that the evidence received since the prior Board decision is not new and material and, therefore, is not sufficient to reopen service connection for hypertension.  Specifically, the evidence submitted since the last final denial is duplicative of the evidence previously considered by the Board at the time of the June 2007 decision.  

The written statements from the Veteran submitted since the prior final denial reflect his contention that hypertension was diagnosed and treated during service, as well as the contention that hypertension manifested within one year of service.  Such contentions were previously considered and rejected in the Board's prior denial of service connection for hypertension.  

Also, the medical opinions from several treating medical providers dated from January 2009 to January 2011 purport to relate the onset of hypertension to service and/or the first post-service year.  In the June 2007 decision, the Board previously considered statements from several treating medical providers purporting to relate the onset of hypertension to service and/or to the first post-service year and found them to be of minimal probative value because they were based on an inaccurate factual history of hypertension during service and/or the first-post service year.  Therefore, the medical opinions are not new and material because they are merely cumulative of the evidence that was previously considered.  

Next, copies of the treatment record from a private hospital purporting to reflect emergency treatment for "high blood pressure" in 1955 were resubmitted since the June 2007 Board decision; however, copies of the same private hospital record were previously considered and found to lack credibility.  Therefore, the duplicative records are not new evidence.   

Thus, the evidence received since the June 2007 Board decision is either duplicative or cumulative of evidence previously considered or does not relate to the previously unestablished fact of hypertension manifested during service or in the first post-service year, or otherwise related to service.  

For these reasons, the Board finds that the evidence received since the June 2007 Board decision does not raise a reasonable possibility of substantiating the claim for service connection for hypertension, and the claim for service connection for hypertension cannot be reopened.  

Service Connection for an Eye Disorder

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999)(citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

The Veteran is currently diagnosed with bilateral cataracts, bilateral dry eye syndrome, vitreofoveal traction of the left eye, epiretinal membrane, vitreous detachment, cystoid macular edema, and pseudophakia.  None of the diagnoses is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that the current eye disorders were caused or permanently aggravated beyond normal progression (i.e., aggravated) by hypertension.  He advances no other theory for entitlement to service-connected disability benefits for an eye disorder and no other theory of entitlement is raised by the record in this case.  See Robinson v. Peake, 21 Vet. App. 545, 553 (2008), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (stating that VA has a duty to develop and adjudicate a claim only as to those theories of entitlement raised by the veteran or reasonably raised by the record, but does not have a duty to develop and adjudicate a claim as to every possible or conceivable theory of entitlement).

After review of the lay and medical evidence of record, the Board finds that the evidence weighs against a finding that the current eye disorders were caused or aggravated by a service-connected disability.  Specifically, although there is a medical opinion suggesting a nexus between one of his currently-diagnosed eye disorders and hypertension, see June 2010 letter from VA medical provider noting impaired vision of the right eye status post the hemorrhage caused by high blood pressure, service connection for hypertension has not been established.  Because service connection is not in effect for hypertension or any other disability, service connection for the current eye disorder may not be established on a secondary basis; therefore, the appeal is denied. 

Duties to Notify and to Assist

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Here, the VCAA duty to notify was satisfied by a letter dated in May 2010 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date in the same May 2010 letter.  In addition, the May 2010 letter adequately satisfied the Kent v. Nicholson, 20 Vet. App. 1 (2006) requirements for new and material evidence.  Despite identifying the September 1978 rating decision as the prior final denial, rather than the June 2007 Board decision, the RO accurately explained what constitutes new and material evidence sufficient to reopen the previously denied claim and what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claims, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed. 

Regarding VA's duty to assist in claims development, the Board notes that the Veteran's service treatment records (STRs) are fire-related and unavailable for review in this case.  The Board is aware that when service records are unavailable through no fault of a veteran, it has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In this case, the heightened duty to assist has been met. 

Specifically, the RO advised the Veteran in June 1978 that the STRs were fire-related.  A search of the medical and dental records at the Korea Medical Dispensary for his company and a search of the sick and morning reports for his period of service in Korea were undertaken, and no remarks pertaining to high blood pressure or hypertension were found.  

The RO made a formal finding in March 2007 that any further attempts to obtain service records with remarks pertaining to high blood pressure/hypertension would be futile, and so notified the Veteran the same month.  The duty to notify him of VA's inability to obtain records under 38 C.F.R. § 3.159(e) was satisfied by way of the June 1978 and March 2007 letters and the June 2010 rating decision.  

The record contains all available evidence pertinent to the appeal.  VA has requested records identified throughout the claims process.  The Veteran was given appropriate notice of the responsibility to provide VA with any treatment records pertinent to the appeal, and the record contains sufficient evidence to make a decision on the appeal.  Post-service treatment records identified as relevant to the appeal have been obtained or otherwise submitted.

Although the Veteran was not provided with a medical examination and no medical opinion was obtained with respect to the claims, neither is needed.  As explained above, there has not been new and material evidence received since the June 2007 Board denial sufficient to reopen the claim for service connection for hypertension, and the only theory advanced for service connection for the eye disorder was secondary service connection (i.e., the eye disorder was caused or aggravated by hypertension); therefore, there is no duty to provide a medical examination or obtain a medical opinion.   

Neither the Veteran nor the representative has made the RO or the Board aware of any other evidence relevant to the appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the appeal.  


ORDER

New and material evidence not having been received, the application to reopen service connection for hypertension is denied.

Service connection for an eye disorder, claimed as secondary to hypertension, is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


